                Case 2:18-cr-00159-RSM Document 41 Filed 04/21/20 Page 1 of 2



 1                                                               Honorable Ricardo S. Martinez
 2
 3
 4
 5
                            UNITED STATES DISTRICT COURT FOR THE
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                           NO. CR18-159RSM
10                            Plaintiff,
                                                          ORDER CONTINUING TRIAL DATE
11                                                        AND PRETRIAL MOTIONS
                       v.                                 DEADLINE
12
      ANDRII KOLPAKOV,
13
                              Defendant.
14
15
16         THE COURT, having considered the Stipulated Motion to Continue Trial Date
17 and Deadline to File Pretrial Motions, any responses, filings, or memoranda related
18 thereto, and all the files and records herein, finds as follows:
19         1.       The facts and circumstances are as set forth in the Stipulated Motion to
20 Continue Trial Date and Deadline to File Pretrial Motions, and this Court’s General
21 Orders, Nos. 01-20, 02-20, 03-20, 04-20, and 07-20;
22         2.       Failure to grant a continuance in this case will deny counsel the reasonable
23 time necessary for effective preparation of trial and other pretrial proceedings, taking into
24 account the exercise of due diligence;
25         3.       Failure to grant a continuance would likely result in a miscarriage of
26 justice, and the case is complex due to such factors as the nature of the prosecution, the
27 potential novel questions of law and fact, the size, scope, and technical nature of
28 discovery, the foreseeable trial evidence, availability and continuity of counsel, the
     U.S. v. Kolpakov, CR18-159RSM                                     UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     Order - 1
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
                Case 2:18-cr-00159-RSM Document 41 Filed 04/21/20 Page 2 of 2



 1 potential serious consequences of conviction, and significant complications arising from
 2 the ongoing and developing COVID-19 outbreak;
 3         4.       The ends of justice served by granting this continuance outweigh the best
 4 interest of the public and the defendants in a speedy trial;
 5         5.       All these findings are made within the meaning of 18 U.S.C.
 6 § 3161(h)(7)(A) and (B)(i),(ii) and (iv);
 7         6.       The period of time from the filing date of the Stipulated Motion to
 8 Continue Trial Date and Deadline to File Pretrial Motions until the new trial date, set
 9 forth below, shall be excludable time pursuant to the Speedy Trial Act, 18 U.S.C.
10 § 3161(h)(7)(A).
11         IT IS THEREFORE ORDERED that:
12         1.       The trial in this matter is continued to March 22, 2021.
13         2.       Pre-trial motions are due no later than December 4, 2020. Any pretrial
14 motion shall be noted for consideration on the third Friday after it is filed, with any
15 response thereto due no later than 14 days after filing of motions.
16         3.       The defendant shall immediately file with the Court a waiver of rights
17 under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., through the aforementioned trial
18 date, consistent with this Order.
19         DONE this 21st day of April, 2020.
20
21
22
                                                A
                                                RICARDO S. MARTINEZ
                                                UNITED STATES DISTRICT JUDGE
23
24 Presented by:
25
   s/Steven Masada
26 STEVEN MASADA
27 FRANCIS FRANZE-NAKAMURA
   Assistant U.S. Attorneys
28
     U.S. v. Kolpakov, CR18-159RSM                                    UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     Order - 2
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
